DETAILED ACTION
This is the Office action based on the 16658620 application filed October 21, 2019, and in response to applicant’s argument/remark filed on July 1, 2021.  Claims 1-14 and 16-21 are currently pending and have been considered below.  Applicant’s cancellation of claim 15 acknowledged.  Claim 6 withdrawn from consideration. 
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretations
Claim 1 recites “etching a ruthenium/osmium layer”.  According to the specification in paragraph 0020 “The methods provided by the embodiments of the invention may include a plasma-assisted etching process for removing Ru/Os, e.g., from an incoming semiconductor substrate having a Ru/Os layer, and a plasma processing apparatus in which the plasma-assisted etching process may be performed. The semiconductor substrate may have other layers of different materials in addition to the Ru/Os layer being processed, depending on the application where the Ru/Os layer is 
Claim 1 recites “flowing argon, oxygen and nitrogen into the plasma processing chamber without flowing a halogen-containing gas, wherein a flow rate ratio of a flow rate of the nitrogen to a flow rate of the oxygen is between about 1:5 and about 1:1; and etching a ruthenium/osmium layer by sustaining a plasma generated in the plasma processing chamber only from a gas mixture consisting of the argon, the oxygen, and the nitrogen flowing through the plasma processing chamber at the flow rate ratio without flowing the halogen-containing gas”.  For the purpose of examining this will be interpreted as the flowing argon, oxygen and nitrogen into the plasma processing chamber without flowing a halogen-containing gas may include a non- halogen-containing gas, and the etching a ruthenium/osmium layer by sustaining a plasma generated in the plasma processing chamber only from a gas mixture consisting of the argon, the oxygen, and the nitrogen flowing through the plasma processing chamber at the flow rate ratio without flowing the halogen-containing gas may be performed while having a plasma generated from the non-halogen-containing gas in the plasma processing chamber.  It is noted that the claim recites the etching is performed by sustaining the plasma, and does not recite the etching is performed by the plasma.
Claim 10 recites “flowing argon, oxygen and nitrogen into a plasma processing chamber, wherein a flow rate ratio of a flow rate of the nitrogen to a flow rate of the oxygen is between about 1:5 and about 1:1; sustaining a halogen-free plasma in the 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 9 recites “a ratio of a flow rate of the argon to a flow rate of oxygen is between about 0:1 and about 1:5”.  This means the argon flow may be 0; however, this contradicts claim 1, which recites “flowing argon, oxygen and nitrogen into the plasma processing chamber” 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
 Claims 1-5, 7-9 and 16-21 rejected under 35 U.S.C. 103 as obvious over Maruyama et al. (U.S. PGPub. No. 20040097046), hereinafter “Maruyama”, in view of Dolan et al. (U.S. PGPub. No. 20120231561), hereinafter “Dolan”, and Park et al. (U.S. PGPub. No. 20060163640), hereinafter “Park”, and Tsou et al. (U.S. PGPub. No. 20020132437), hereinafter “Tsou”:--Claims 1, 2, 3, 5, 9: Maruyama teaches a method of plasma processing comprising2  and 0.4 vol.% H2.  It is noted that this is equivalent to 3000-7000 sccm oxygen and 49.8-2789 sccm nitrogen, and represents a flow rate ratio of nitrogen to a flow rate of oxygen about 0.007-0.93.       Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a mixed gas having 3000-7000 sccm oxygen and 49.8-2789 sccm nitrogen in the invention of Maruyama because Maruyama teaches using a plasma of a mixed gas of oxygen and nitrogen but is silent about a specific gas flows, and Dolan teaches that such flows are effective in etching a Ru film.       Maruyama does not teach the mix gas includes argon and a temperature of 10-200°C.       Dolan further teaches that the oxidizing environment may further comprise argon as 2, Ar, and N2 ([0054]), and performed at a temperature of 10-250°C.        Tsou, also directed to a method of etching a Ru layer ([0030]) by using a plasma comprising O2 and N2 ([0057]), teaches that the oxygen gas or nitrogen gas may be admixed with an inert gas, such as argon ([0060]).  Tsou further teaches that the nitrogen or argon gas is used to reduce the etch loading effect ([0060]).  Therefore, the flow of argon is a result-effective variable.       Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a mixed gas consisting of argon gas and the oxygen and the nitrogen to generate the plasma at a temperature 10-250°C in the invention of Maruyama because Dolan further teaches that such oxidizing environment may further comprise argon as an inert gas, and Park teaches that such plasma etching may be performed at 10-250°C, and Tsou teaches that the argon gas would reduce the etch loading effect.--Claim 5: Fig. 3D-3E of Maruyama shows that the Ru layer 9 is selectively etched with respect to the insulating layer 4. Since Fig. 3E shows virtually no etching on the insulating layer 210, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to have an etch selectivity overlaps the range 5:1 and 200:1.--Claim 16: Park further teaches to form a trench into an insulating layer 210, then depositing the conductive layer comprising Ru 230a into the trench (Fig. 2).  Since the 
Claims 10-14 rejected under 35 U.S.C. 103 as obvious over Maruyama in view of Dolan, Park, Tsou and Wolf et al.,“Silicon Processing for the VLSI Era, Volume 1- Process Technology”, Lattice Press, California, 1986, pp 521-535, hereinafter “Wolf”:--Claim 10, 11: Maruyama modified by Dolan, Park and Tsou teaches the invention as above.  Maruyama, Dolan, Park and Tsou fail to teach a value of the first rate at a point at a center of the substrate to a value of the first rate at a point at an edge of the substrate varies between 0.85 to 1.15, and wherein a surface roughness of the ruthenium/osmium layer after the etching varies between 0.1 nm and 1 nm.       Wolf teaches that it is desirable to have a uniform etch rate across the substrate.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to obtain an etch rate at a center of the substrate to be about 1.0.       It is noted that the etching of the Ru layer in the invention of Maruyama is repeated a plurality of times until the Ru layer is completely removed.  Although Maruyama does not teach a surface roughness value, since the plasma in the invention of Maruyama modified by Dolan and Park is the same as applicant’s, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, that the first etching time would result in a surface roughness of the ruthenium/osmium layer varies between 0.1 nm and 1 nm, or a line edge roughness of the ruthenium/osmium layer is between 0.5 nm and 2 nm, as taught by applicant.  --Claim 12: Dolan further teaches that the metal layer 105 may be an electrode of a capacitor ([0014]), but is silent about a structure of the capacitor.  Park teaches that the Ru layer 230a is covered by a copper layer 250 (Fig. 9).  It is noted that the conductive 
Response to Arguments
Applicant's arguments filed July 1, 2021 have been fully considered as follows:--Regarding Applicant’s argument that the previously cited prior arts do not teach the amended features, this argument is persuasive but is moot in view of the new ground(s) of rejection shown above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713